USA TRUCK, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is entered into this ___ day
of ________, 20__, by USA Truck, Inc. (“Company”) and _________________
(“Participant”) to evidence an award of restricted stock on this date to
Participant pursuant to the Company’s 2004 Equity Incentive Plan (the “Plan”). A
copy of the Plan is available from the Company’s Secretary upon request.

 

NOW, THEREFORE, for the purposes set forth in the Plan, and in consideration of
services to be rendered by Participant, the Company hereby grants the Award
Shares (as defined below) to Participant on the terms hereinafter set forth:

 

1.         Stock Award. The Company hereby grants to Participant an Award of
____ restricted shares of Common Stock, $0.01 par value, of the Company (“Award
Shares”), subject to the vesting, forfeiture and nontransferability provisions
hereof and the other terms and conditions set forth herein.

 

2.         Restrictions. Participant represents that the Award Shares are being
acquired by Participant for his/her own account for investment and not with a
view to the distribution thereof, and no part of the Award Shares will be sold
or otherwise disposed of except in compliance with the Securities Act of 1933,
as amended, and the rules and regulations thereunder. Participant shall not
sell, assign, transfer, convey, donate, pledge, encumber or otherwise dispose of
any of the Award Shares or any interest therein (and any such action or
attempted action shall be void and of no force or effect whatsoever) before the
vesting of such Award Shares in accordance with paragraph 3.

 

3.         Vesting of Award Shares. The Award Shares will vest if there is no
Termination of Service (as defined in the Plan) prior to each vesting date as
follows:_______________________. If only a portion of the Award Shares are
released from the restrictions as set forth above and such action would result
in the release of a fractional share of Common Stock, the total number of Award
Shares that shall vest and be released from the restrictions thereon shall be
rounded down to the next lowest number of whole shares of Common Stock, as
provided below. When Award Shares have vested, the restrictions on
transferability imposed under the last sentence of paragraph 2 and the
forfeiture provisions imposed under paragraph 4 shall lapse with respect to such
vested Award Shares. Subject to no Termination of Service prior to each vesting
date, the Award Shares shall vest as follows:

 

[Vesting provisions inserted]

 

          The vesting of Award Shares shall be subject to the payment by
Participant of all amounts required to be paid with respect to such Award Shares
under paragraph 9 hereof.

 

--------------------------------------------------------------------------------

4.         Forfeiture. In the event of a Termination of Service, all of the
unvested Award Shares shall be automatically forfeited. Upon forfeiture as
specified herein, the forfeited Award Shares shall forthwith be returned to the
Company (to the extent held by the Participant) and any certificates, book
entries, or other indicia of ownership cancelled without any payment or other
consideration to Participant.

 

5.         Deposit. The certificates representing the Award Shares, issued in
the name of Participant, and accompanied by assignments in blank separate from
certificate, shall be deposited with and held by the Company. Upon vesting
pursuant to paragraph 3, the certificates representing the vested Award Shares
shall be delivered to Participant. Participant hereby designates and appoints
the Corporate Treasurer and the Corporate Secretary of the Company, and each of
them, with full power of substitution, as his agents and attorneys-in-fact in
his name, place and stead, to transfer to the Company, on the books and records
of the Company, any and all Award Shares issued in the name of Participant, upon
forfeiture of the same in accordance with the Plan and this Agreement, and to
take any and all actions, and to execute and deliver any and all documents,
instruments and certificates as the attorney-in-fact may deem necessary or
appropriate in connection therewith.

 

6.         Legend. Certificates representing the Award Shares shall bear a
legend evidencing the restrictions and forfeiture provisions hereof. When such
restrictions and forfeiture provisions terminate, Participant shall be entitled
to have such legend removed from such certificates upon presentation to the
Company.

 

7.         Dividend and Voting Rights. Participant shall be entitled to receive
any cash dividends and distributions paid on the Award Shares, and shall be
entitled to vote the Award Shares, until and unless such shares are forfeited
hereunder; provided, however, that any cash dividends or distributions on
unvested Award Shares may, at the option of the Board of Directors, be held in
escrow by the Company and delivered to Participant (with or without interest, as
may be determined by the Board) or forfeited back to the Company, as the case
may be, upon the vesting or forfeiture of such Award Shares. Stock dividends, if
any, on the Award Shares shall be delivered to the Company to be held and
distributed or forfeited, as the case may be, in accordance with the terms
hereof and of the Plan, in the same manner as the Award Shares in respect of
which such stock dividends are paid.

 

8.         Nontransferability. Prior to vesting, the Award Shares herein granted
and the rights and privileges conferred hereby are personal to Participant and
shall not be sold, assigned, transferred, conveyed, donated, pledged, encumbered
or disposed of in any way (whether by operation of law or otherwise) and shall
not be subject to execution, attachment or similar process.

 

9.         Taxes. Participant shall, at each vesting date, pay to the Company an
amount equal to any taxes that the Company is required to withhold in connection
with the termination of the restrictions and forfeiture provisions hereof. The
taxes (federal, FICA, and state, where applicable) will be based on the fair
market value of the Award Shares eligible for vesting on theapplicable vesting
date, determined by reference to the market closing sale price of the Company’s
Common Stock on the Nasdaq Stock Market (or other exchange or market on which
the Common Stock may then be listed) on such vesting date (or if there are no
sales on such date, on the last preceding date for which such closing sale price
information is available), subject to such adjustments for nontransferability or
other factors as the Company’s Board of Directors may determine to be
appropriate.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

The date of the prospectus is __________ __, 20__

 

--------------------------------------------------------------------------------

The foregoing shall be subject, however, to (a) Participant’s right to elect to
accelerate the taxability of Award Shares under Section 83(b) of the Internal
Revenue Code of 1986, as amended (in which case Participant shall have the
obligations under this paragraph 9 on the grant date or other date on which such
tax obligations arise as a result of such acceleration), and (b) Participant’s
right to satisfy the foregoing obligations, in whole or in part, by electing to
have withheld by the Company or by delivering and assigning to the Company
shares of Common Stock having an aggregate fair market value equal to the amount
of the tax withholding obligations in accordance with Article XIII of the Plan.

 

 

10.

Effect of Change in Control.

 

(a) Upon the occurrence of a “Change in Control” of the Company, the unvested
portion of the Award shall immediately vest as of the date of the occurrence of
such event.

 

(b) The term “Change in Control” shall be deemed to have occurred when:

 

(i) Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as used
in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than indirectly as a result of the Company’s
redemption of its securities); or

 

(ii) The consummation of any merger or other business combination of the
Company, a sale of more than 50% or more of the Company’s assets, liquidation or
dissolution of the Company or a combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which either
(x) the shareholders of the Company and any trustee or fiduciary of any Company
employee benefit plan immediately prior to the Transaction own more than 50% of
the voting power, directly or indirectly, of (A) the surviving corporation in
any such merger or other business combination; (B) the purchaser of or successor
to the Company’s assets; (C) both the surviving corporation and the purchaser in
the event of any combination of Transactions; or (D) the parent company owning
100% of such surviving corporation, purchaser or both the surviving corporation
and the purchaser, as the case may be ((A), (B), (C) or (D), as applicable, the
“Surviving Entity”) or (y) the Incumbent Directors, as defined below, shall
continue to serve as a majority of the board of directors of the Surviving
Entity without an agreement or understanding that such Incumbent Directors will
later surrender such majority; or

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

The date of the prospectus is __________ __, 20__

 

--------------------------------------------------------------------------------

 

(iii) Within any twelve-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of any successor to the Company, including any Surviving
Entity. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board by, or on the recommendation of, or with the approval of,
at least two-thirds of the directors who then qualified as Incumbent Directors
(so long as such director was not nominated by a person who commenced or
threatened to commence an election contest or proxy solicitation by or on behalf
of a person (other than the Board) or who has entered into an agreement to
effect a Change in Control or expressed an intention to cause such a Change in
Control).

 

11.       Coordination with Plan. Capitalized terms used in this Agreement but
not otherwise defined shall have the meanings given to them in the Plan. In the
event of any inconsistency between the terms and provisions of this Agreement
and the terms and provisions of the Plan, the terms and provisions of the Plan
shall control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

USA TRUCK, INC.

 

 

By:____________________________________________    

________________,

(As duly authorized by the Executive Compensation Committee)

 

PARTICIPANT: _____________________

_______________________________________________

Participant Signature

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

The date of the prospectus is __________ __, 20__

 

 